Citation Nr: 0829649	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-17 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Regional 
Office (RO) that denied service connection for tinnitus.

The Board remanded the case in October 2007, for the reason 
that the veteran requested a hearing before the Board which 
had not been held as of that date.  In March 2008, the 
veteran testified at a video conference hearing before the 
undersigned.  A copy of the hearing transcript has been 
associated with the claims file.  The Board remanded the case 
for further development in April 2008.

The veteran also appealed the January 2007 rating decision 
which denied service connection for bilateral hearing loss.  
However, the Board notes that as the RO granted service 
connection for bilateral hearing loss in May 2008, this 
constituted a full grant of the benefit sought on appeal with 
respect to that issue.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran currently has tinnitus which is associated with 
his service-connected hearing loss.


CONCLUSION OF LAW

The criteria for establishment of service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  A disability that is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a).

Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 
(1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  Due to the subjective nature of the disorder, the 
veteran, as a layperson is competent to testify as to his 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

In statements and testimony presented throughout the duration 
of the appeal, the veteran has maintained that tinnitus was 
incurred in service as the result of noise exposure.  In a 
March 2008 hearing before the Board, the veteran testified 
that, although his military occupational specialty was that 
of a steward in service, he was also assigned to a 20 
millimeter Cat anti-aircraft gun aboard an aircraft carrier, 
from which he was exposed to excessive noise.  He reported 
that he had ringing in his ears at the time he was discharged 
from service.  The veteran also testified that he was not 
exposed to noise in any of his occupations following service.

Service treatment records are absent of any complaints or 
findings of tinnitus, nor was tinnitus reported on the 
separation exam.  The veteran's service records reflect that 
his military occupational specialty was a steward.  

Private medical records from June 2003 through August 2007 
reflect the veteran was diagnosed with tinnitus and reported 
a history of tinnitus.  An August 2007 report noted the 
veteran's tinnitus was consistent with noise induced hearing 
loss.    

In a May 2008 VA examination the veteran was diagnosed with 
subjective tinnitus.  The examiner opined that due to the 
lack of evidence of onset of the condition, tinnitus was less 
likely than not related to service.  No opinion as to whether 
the veteran's tinnitus was related to his hearing loss was 
provided.

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2007).  After resolving all reasonable doubt in the 
veteran's favor, the Board finds that the veteran's tinnitus 
is related to his service connected hearing loss.  Thus, 
service connection for tinnitus is warranted.  




ORDER

Service connection for tinnitus is granted, subject to the 
regulations applicable to the payment of monetary benefits.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


